 



EXHIBIT 10.2
          EXTENSION AND FOURTH AMENDMENT, dated as of October ___, 2006 (“Fourth
Amendment”), to the LOAN AND SECURITY AGREEMENT, dated as of November 1, 2000
(as amended, the “LSA”), between MIM FUNDING LLC, a Delaware limited liability
company (together with its successors and assigns, the “Purchaser”) and HFG
HEALTHCO-4 LLC (the “Lender”). Unless otherwise defined herein, terms in the LSA
are used herein as therein defined.
          The Providers and the Purchaser wish to extend the LSA, subject to the
amendments contained herein, and the Lender has agreed to consent to such
extension and amendments.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the fulfillment of the conditions set forth below,
the parties hereto agree as follows:
SECTION 1. AMENDMENT TO LSA
          Effective as of the respective Effective Date (as defined below), the
LSA is hereby amended as follows:
          1.1 Section 1.05(a) of the LSA is hereby amended by (i) deleting the
phrase “the LIBO Rate in effect for the applicable Interest Period plus 2.40%”
appearing in the third and fourth lines thereof and (ii) substituting therefor
the phrase “LIBOR plus the Applicable Margin.”
          1.2 Section 1.05(c) of the LSA is hereby amended by (i) deleting the
figure “0.50%” appearing in the second line thereof and (ii) substituting
therefor the figure “0.35%.”
          1.3 Section 1.05(f) of the LSA is hereby amended by (i) deleting such
subsection in its entirety and (ii) substituting therefor the following new
section 1.05(f):
     “(f) Renewal Fee. In connection with the extension of the Scheduled
Maturity Date on (i) October ___, 2006, the Borrower shall pay to the Program
Manager a renewal fee of $262,500, which amount is hereby acknowledged by the
parties hereto as earned as of the date of this Fourth Amendment and shall in
all events be paid in cash on or prior to November 1, 2006.”
          1.4 Section 5.07(a) of the LSA is hereby amended by (i) deleting the
date “November 1, 2006” appearing in the third line thereof and
(ii) substituting therefor the date “November 1, 2010.”
          1.5 Exhibit I to the LSA is hereby amended by adding the following new
defined terms, to be inserted in their appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



     “‘Applicable Margin’ for any Interest Period, means the relevant amount,
based on the Debt/EBITDA Ratio (as defined in the RPTA) for the fiscal quarter
ended immediately prior to the commencement of such Interest Period, set forth
in the table below as the “Applicable Margin”:

          Debt/EBITDA Ratio is:   Applicable Margin:
< 1.00:1.00
    1.00 %
> 1.00:1.00 but <1.50:1.00
    1.45 %
> 1.50:1.00 but < 2.00:1.00
    1.75 %
> 2.00:1.00
    2.00 %”

     “‘LIBOR’ for any Interest Period, means the rate per annum established by
the Program Manager two Business Days prior to the first day of each Interest
Period based on an annualized 30-day interest rate (calculated on the basis of
actual days elapsed over a 360-day year) equal to the offered rate that appears
on page 3750 of the Dow Jones Market for U.S. dollar deposits.”
          1.6 Exhibit I to the LSA is hereby amended by (i) deleting the defined
term “A/R Fee” thereof and (ii) substituting therefor the following new defined
term:
     “‘A/R Fee’ means the account receivable tracking fee, due on the first
Business Day of each Month, in an amount equal to:

             
 
  AORA x   TD   x 0.25%
 
      360     

     where:

             
 
  AORA   =   The average outstanding amount of the Revolving Loan for the prior
Month, calculated as the arithmetic average of all daily balances
 
           
 
  TD   =   The actual amount of days in such prior Month”

          1.7 Exhibit I to the LSA is hereby amended by (i) deleting the defined
term “Early Termination Fee” thereof and (ii) substituting therefor the
following new defined term:

 



--------------------------------------------------------------------------------



 



     “‘Early Termination Fee’ as a percentage of the Commitment, means (i) from
October ___, 2006 until and including November 1, 2007, 1.50%, (ii) from
November 2, 2007 until and including November 1, 2008, 1.00%, (iii) from
November 2, 2008 until and including November 1, 2009, 0.50%, and (iv) from
November 2, 2009 until November 1, 2010, 0.25%.
          1.8 The definition of “Scheduled Maturity Date” appearing in Exhibit I
to the LSA is hereby amended by (i) deleting the date“November 1, 2006”
appearing in the first line thereof and (ii) substituting therefor the date
“November 1, 2010.”
          1.9 Exhibit I to the LSA is hereby amended by deleting the defined
term “LIBO Rate” thereof in its entirety.
          1.10 Schedule I to the LSA is hereby amended in its entirety and the
Schedule I attached hereto shall be substituted therefor.
          1.11 Schedule IV to the RPTA is hereby amended by adding the following
Provider Lockboxes and Provider Lockbox Accounts:

         
 
  Provider Lockboxes   Bioscrip Pharmacy, Inc.
 
      P.O. Box 874001
 
      Kansas City, MO 64187
 
       
 
      Bioscrip Pharmacy, Inc.
 
      P.O. Box 874028
 
      Kansas City, MO 64187
 
       
 
      Bioscrip Pharmacy, Inc.
 
      P.O. Box 870745
 
      Kansas City, MO 64187
 
       
 
  Provider Lockbox    
 
  Accounts:   Bioscrip Pharmacy, Inc.
 
      Account number:                                         
 
      UMB Bank
 
      1010 Grand Boulevard
 
      P.O. Box 419226
 
      Kansas City, MO 64141-6226
 
      ABA #                                         

 



--------------------------------------------------------------------------------



 



         
 
      Bioscrip Pharmacy, Inc.
 
      Account number:                                         
 
      UMB Bank
 
      1010 Grand Boulevard
 
      P.O. Box 419226
 
      Kansas City, MO 64141-6226
 
      ABA #                                         

          SECTION 2. CONDITIONS PRECEDENT
          2.1 Effective Date of this Fourth Amendment. Except as set forth in
section 2.2 below, this Fourth Amendment shall become effective at such time
when the following conditions have been satisfied in full or waived in writing
by the Purchaser and the Lender as its assignee:
     (a) The Lender shall have received fully executed counterparts of this
Fourth Amendment; and
     (b) The Lender shall have received fully executed counterparts of the
amendment to RPTA being executed on the date hereof, together with evidence of
the satisfaction of the conditions precedent set forth therein.
          2.2 Effective Date of Certain Clauses. The amendments set forth in
clauses 1.1, 1.2, 1.5, 1.6 and 1.9 hereof shall not be deemed effective until
November 1, 2006 (with respect to each such clause hereof, the effective date of
such clause as set forth in Sections 2.1 and 2.2 hereof, the “Effective Date”)
          SECTION 3. MISCELLANEOUS
          3.1 The Borrower hereby certifies, represents and warrants that,
(i) except as to the matters previously disclosed in the public filings of
BioScrip, Inc. (formerly known as MIM Corporation) the representations and
warranties in the LSA are true and correct, with the same force and effect as if
made on such date, except as they may specifically refer to an earlier date, in
which case they were true and correct as of the date initially made,(ii) no
unwaived Default or Event of Default has occurred or is continuing (nor any
event that but for notice or lapse of time or both would constitute a Default or
Event of Default, (iii) the Lender has the power and authority to execute and
deliver this Fourth Amendment, and (iv) no consent of any other person and no
action of, or filing with any governmental or public body or authority is
required to authorize, or is otherwise required in connection with the execution
and performance of this Fourth Amendment, other than such that have been
obtained.
          3.2 The terms “Agreement”, “hereof”, “herein” and similar terms as
used in the LSA shall mean and refer to, from and after the effectiveness of
this Fourth Amendment, the

 



--------------------------------------------------------------------------------



 



LSA as amended by this Fourth Amendment, and as it may in the future be amended,
restated, modified or supplemented from time to time in accordance with its
terms. Except as specifically agreed herein, the LSA is hereby ratified and
confirmed and shall remain in full force and effect in accordance with its
terms.
          3.3 THIS FOURTH AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
          3.4 This Fourth Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          3.5 Delivery of an executed counterpart of a signature page by
telecopier shall be effective as delivery of a manually executed counterpart.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            MIM FUNDING LLC
      By:           Name:           Title:           HFG HEALTHCO-4 LLC
By: HFG Healthco-4, Inc., a member
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SCHEDULE I
ADDRESSES FOR NOTICE
If to the Program Manager:
Healthcare Finance Group, Inc.
199 Water Street, 20th Floor
New York, New York 10038
Attention: David Hyams, Chief Credit Officer
Tel: (212) 785-9212
Fax: (212) 785-8512
If to the Master Servicer:
Healthcare Finance Group, Inc.
199 Water Street, 20th Floor
New York, New York 10038
Attention: David Hyams, Chief Credit Officer
Tel: (212) 785-9212
Fax: (212) 785-8512

 